DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of group II, previous claims 5-9, now newly added claims 28-35, drawn to polynucleotides, host cells, and method of producing a polypeptide in the reply filed on December 16, 2020 is acknowledged.  The traversal is on the ground(s) that the art cited is not proper and the claims have unity of invention because the claims make a contribution over the prior art.  This is not found persuasive because as stated in the restriction requirement Lant et al. does disclose a ribonuclease in a cleaning composition.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 16, 2020.  
Claims 28-35 drawn to elected species SEQ ID NO: 57 is currently under examination.  If the elected species is not found, then the examiner will select another species and continue the search.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is March 31, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Drawings
The drawing was received on September 18, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over RefSeq WP_068853055; Ribonuclease N1/T1 family.
Wei et al. submitted the genome sequence of Stenotrophomonas rhizophila QL-P4 that encodes for a ribonuclease with 94.5% sequence identity (see attached sequence search result below; In SCORE 20210128_161647_us-16-495-161a-57.rup).  The person having ordinary skill in the art could use the information provided in the sequence submission to express the protein and transform a host cell using known common molecular biology techniques.  It is not unobvious to use known techniques to produce predictable results of expressing a recombinant polypeptide from nucleic acid sequences.
Therefore, the claims are prima facie obvious to one of ordinary skill in the art. 
RESULT 1
A0A1B2N5I9_9GAMM
ID   A0A1B2N5I9_9GAMM        Unreviewed;       159 AA.
AC   A0A1B2N5I9;

DT   02-NOV-2016, sequence version 1.
DT   07-OCT-2020, entry version 16.
DE   SubName: Full=Ribonuclease {ECO:0000313|EMBL:AOA72844.1};
GN   ORFNames=BAY15_2410 {ECO:0000313|EMBL:AOA72844.1};
OS   Stenotrophomonas rhizophila.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Xanthomonadales;
OC   Xanthomonadaceae; Stenotrophomonas.
OX   NCBI_TaxID=216778 {ECO:0000313|EMBL:AOA72844.1, ECO:0000313|Proteomes:UP000093458};
RN   [1] {ECO:0000313|EMBL:AOA72844.1, ECO:0000313|Proteomes:UP000093458}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=QL-P4 {ECO:0000313|EMBL:AOA72844.1,
RC   ECO:0000313|Proteomes:UP000093458};
RA   Wei Y., Hu X., Jia X., Chen F.;
RT   "Genome of Stenotrophomonas rhizophila QL-P4.";
RL   Submitted (JUN-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the ribonuclease N1/T1 family.
CC       {ECO:0000256|ARBA:ARBA00009006}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP016294; AOA72844.1; -; Genomic_DNA.
DR   RefSeq; WP_068853055.1; NZ_CP016294.1.
DR   EnsemblBacteria; AOA72844; AOA72844; BAY15_2410.
DR   GeneID; 34126663; -.
DR   KEGG; srh:BAY15_2410; -.
DR   PATRIC; fig|216778.18.peg.2441; -.
DR   KO; K01167; -.
DR   OrthoDB; 1964970at2; -.
DR   Proteomes; UP000093458; Chromosome.
DR   GO; GO:0004521; F:endoribonuclease activity; IEA:InterPro.
DR   GO; GO:0003723; F:RNA binding; IEA:InterPro.
DR   InterPro; IPR000026; Gua-sp_ribonuclease_N1/T1/U2.
DR   InterPro; IPR016191; Ribonuclease/ribotoxin.
DR   Pfam; PF00545; Ribonuclease; 1.
DR   SUPFAM; SSF53933; SSF53933; 1.

KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Nuclease {ECO:0000256|ARBA:ARBA00022722}.
FT   REGION          32..62
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   159 AA;  17327 MW;  F3419F831B8E2DB7 CRC64;

  Query Match             94.5%;  Score 723;  DB 255;  Length 159;
  Best Local Similarity   93.5%;  
  Matches  130;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          

1 IKEAQRAPAPQFAPSLTQPGADPAPIDNAPTHPGATATRTHDALPAFLPAEARQTLILIQ 60
  |||||||||||||||||||||| ||:|||| :||| | |||| ||||||||||||::|||

Db
         
21     IKEAQRAPAPQFAPSLTQPGADAAPLDNAPANPGAAAQRTHDPLPAFLPAEARQTILLIQ 80

Qy         
61 RGGPYPHRQDGGVFSNREQRLPDRPRGYYREYTVDTPGAGNRGARRIVTGGTPPTGWFYT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||

Db         

81 RGGPYPHRQDGGVFSNREQRLPDRPRGYYREYTVDTPGAGNRGARRIVTGGTPPTGWFYT 140

Qy        121 DDHYETFRSFEVPPAGSWQ 139
              |||||||||||||||||||
Db        141 DDHYETFRSFEVPPAGSWQ 159
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANAND U DESAI/Primary Examiner, Art Unit 1656